Citation Nr: 0708003	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  02-02 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  What evaluation is warranted from May 6, 1999 for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling?

3.  What evaluation is warranted from May 6, 1999 for a left 
knee disability, currently rated as 10 percent disabling?


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1965 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  That decision granted entitlement to 
service connection for a left knee disability, assigning a 10 
percent disability rating effective May 6, 1999, that remains 
in effect at the present time.  The July 2000 rating decision 
also denied entitlement to service connection for PTSD and a 
right knee disability.

A January 2002 RO decision granted entitlement to service 
connection for the veteran's PTSD, and assigned a 50 percent 
disability rating, effective May 6, 1999.  The 50 percent 
disability evaluation has remained in effect to the present 
time.

In June 2002, the veteran and his spouse testified before the 
undersigned at a hearing held at the RO.

In October 2002, the Board requested additional development 
by the Case Development Unit.  In September 2003, after 
undertaking further development under the now invalidated 
provisions of 38 C.F.R. § 19.9(a)(2) (2003), the Board 
remanded the veteran's appeal for additional evidentiary 
development.

Absent a waiver, a claimant seeking a disability rating 
greater than that assigned will be presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
therefore remains in controversy where less than the maximum 
available benefits are awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  The Board notes that although a February 2002 
statement from the veteran appeared to limit to 70 percent 
the disability rating sought for PTSD, the claimant's more 
recent clarifications in January 2003 and April 2005 indicate 
he continues to seek the maximum available benefit.  The 
Board will therefore adjudicate the veteran's claim for a 
higher evaluation for PTSD.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issues were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.

This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part. 


FINDINGS OF FACT

1.  Since May 6, 1999, the veteran's PTSD has been manifested 
by occupational and social impairment, with deficiencies in 
most areas.

2.  Since May 6, 1999, the veteran's left knee disability has 
been manifested by no more than slight instability or 
subluxation.

3.  Since July 23, 2001, left knee degenerative changes were 
manifested by X-ray evidence of arthritis with limitation of 
motion.


CONCLUSIONS OF LAW

1.  Since May 6, 1999, the veteran has met the criteria for a 
70 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).

2.  Since May 6, 1999, the veteran has not met the criteria 
for an increased rating for a left knee disability.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261 (2006).

3.  Since July 23, 2001, the veteran met the criteria for a 
10 percent evaluation for left knee degenerative changes.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010 (2006); Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2001 VA 
correspondence as well as in the January 2002 statement of 
the case (SOC) fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice of the type of 
evidence necessary to establish effective dates for the 
disabilities at issue on appeal or, in the matter of PTSD, a 
disability rating as well.  The claims were readjudicated in 
the March 2006 supplemental statement of the case (SSOC).  

In reaching this decision, the Board considered the decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), including 
the fact that the appellant was not provided advance notice 
addressing how an effective date would be assigned if one of 
the claims was allowed as is the situation in this case.  The 
Board finds, however, that the appellant was not prejudiced 
because, as to the matter of PTSD, this decision assigns a 
70 percent evaluation from the earliest possible effective 
date in light of the effective date from which service 
connection was assigned.  As to the left knee disability, the 
appellant was provided multiple opportunities to meaningfully 
participate in showing how his disabilities were disabling 
prior to May 6, 1999.  Given these facts, the Board finds any 
error to be harmless.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. §5103 impossible.  Since the 
initial rating decision in July 2000, however, the content of 
the notices provided to the appellant fully complied with the 
requirements of that statute.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of his claims, to include the opportunity to present 
pertinent evidence.  Thus, any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d, 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded multiple VA examinations, and there is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims.

The Increased Rating Claims

The veteran contends that his PTSD has been manifested by 
symptomatology that warrants the assignment of a higher 
evaluation.  The Board agrees with the appellant.  As to 
entitlement to a higher evaluation for a left knee 
disability, the RO denied the claim because the manifestation 
of the veteran's disability failed to warrant a rating in 
excess of 10 percent from the date of establishment of 
service connection; the Board agrees with the RO.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2006).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claims.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.



PTSD

In January 2002, the RO granted service connection for PTSD 
and rated it under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
as 50 percent disabling, effective May 6, 1999.  The 
50 percent disability evaluation has remained in effect to 
the present time.

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted if PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.

With the above criteria in mind, the Board notes that the 
record since May 6, 1999 includes VA examinations conducted 
in April 2000, October 2001, and September 2005; a September 
2005 psychological evaluation, including psychological 
testing; as well as pertinent VA treatment records from 
October 2001 to January 2003.

A review of the aforementioned evidence reveals patient 
reports of daily nightmares, difficulty controlling his 
temper, persistent and frequent flashbacks and other 
intrusive thoughts, as well as loss of concentration and even 
disorientation to time or place following these episodes.  
The record also includes evidence of multiple suicidal 
ideations, as well as, in an October 2001 VA treatment 
record, documentation of his "thoughts of using a gun."

Most significantly, evidence from the April 2000 VA 
examination onward reflects a long history of conflicts with 
supervisors, to specifically include the veteran having lost 
or been fired from 15 or 16 jobs over the years because of 
these conflicts.  An October 2001 VA treatment record reports 
the veteran having held four different jobs in the prior 
three years.  Moreover, the veteran appears to have been able 
to hold his most recent job only because it was part-time.  
In addition to exhibiting problems with anger and 
irritability, the veteran also shows signs of being a 
persistent danger to others.  He has, for example, on more 
than one occasion physically assaulted other individuals, 
including co-workers in the workplace.  It was repeatedly 
opined by clinicians that his symptoms were consistent with 
PTSD.  Results of the Minnesota Multiphasic Personality 
Inventory testing conducted in September 2005 yielded a 
profile consistent with PTSD as well.  The veteran's Global 
Assessment of Functioning (GAF) scores ranged from 45 to 55.

An October 2001 VA examination record noted complaints of 
intrusive memories, nightmares, insomnia, dysphoric mood, 
hypervigilance, and a startle response.  Mental status 
examination revealed that the veteran's speech was logical, 
coherent, and goal-directed.  There was no looseness of 
association; nor was there any flight of ideas, or evidence 
of delusions.  Neither suicidal nor homicidal ideations were 
reported.  The veteran was found to pose no danger to self or 
others.  A GAF score of 50 was assigned.

While an October 2001 VA treatment record listed the 
veteran's GAF score as 55, the Board assigns greater credence 
to the GAF scores in the 45 to 50 range.  In the first 
instance, scores in this range are more numerous; there is 
only one GAF score above 50.  The September 2005 VA 
examination notes a previous GAF score of 45 from a May 2003 
report.  There is a GAF score of 50 in a VA treatment record, 
also at the October 2001 VA examination, as well as at the 
April 2000 VA examination.  The latter score in particular 
was provided in the context of a comprehensive assessment of 
the degree of disability due to PTSD.

A September 2005 VA examination reported complaints of 
recurring intrusive thoughts, irritability, sleep 
disturbances, nightmares, flashbacks, and a history of 
frequent job changes.  On mental status examination, the 
veteran's speech was normal as to rate and volume but 
sometimes became emotional.  Thought content contained 
neither suicidal nor homicidal ideation.  There were neither 
delusions nor ideas of reference.  The veteran appeared 
responsive and cooperative.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV) states that a GAF score of between 41 and 50 
reflects the presence of "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; . . .)."  A GAF score of between 51 and 60 
indicates that the veteran has "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)." 

As noted above, the criteria for a 100 percent rating require 
total occupational and social impairment.  On the one hand, 
the record does not show evidence that PSTD causes a gross 
impairment in thought process or communication, an 
intermittent inability to perform activities of daily living, 
or memory loss of close relatives, own occupation, or own 
name.  Still, it is clear from the April 2000, October 2001, 
and September 2005 VA examinations, as well as the other 
evidence of record, that PTSD is manifested by anger, 
irritability, loss of concentration, intrusive thoughts, 
frequent nightmares and flashbacks, suicidal ideations, 
exaggerated startle responses, hypervigilance, and frequent 
physical interactions with others.  It is also clear that it 
has resulted in the loss of numerous jobs, and has rendered 
him emotionally incapable of working full-time. 
 
Accordingly, when weighing the evidence of record, the Board 
notes the significance of the veteran's inability to work 
more than a part-time job; as well as his PTSD-induced 
predilection for unprovoked violence towards co-workers.  As 
such, the Board finds that a 70 percent schedular evaluation 
is in order for PTSD from May 6, 1999.

Left Knee Disability

A July 2000 rating decision granted a 10 percent disability 
evaluation for left knee chrondromalacia, post patellar pain 
syndrome with anteroposterior instability and probable early 
degenerative joint disease, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, effective from May 6, 1999.  The 
10 percent disability evaluation has remained in effect to 
the present time.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, impairment of 
the knee including recurrent subluxation or lateral 
instability is rated as 10 percent disabling when slight.  A 
20 percent rating is in order when there is moderate 
recurrent subluxation or lateral instability.

In this regard, a review of VA treatment records dating back 
to November 2001, to include April 2000, July 2001, and 
October 2005 VA compensation examinations, shows no evidence 
of more than slight instability or subluxation.  Hence, the 
preponderance of the evidence shows that any recurrent 
subluxation or lateral instability does not rise to the level 
of being "moderate."  Therefore, the evidence of record is 
against an increased disability rating for left knee 
instability or subluxation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, at any time since May 6, 1999.

When evaluating loss of motion, consideration is given to the 
functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be " 'portray[ed]' (§ 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of a normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) more movement than normal (from flailed joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint. 

VA General Counsel has held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both arthritis and instability, provided of course, 
that the degree of disability is compensable under each set 
of criteria.  VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 
63604 (1997).  The basis for this opinion was that the 
applicable rating criteria "suggest that those codes apply 
either to different disabilities or to different 
manifestations of the same disability...." Id.  

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260 and a compensable limitation of 
extension under Diagnostic Code 5261, provided that the 
degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The 
basis for the opinion was a finding that each limitation in 
planes of movement was compensable.

The April 2000 VA compensation examination of the joints 
noted that a VA X-ray in 1997 had shown no pathology, but 
diagnosed probable early degenerative joint disease of the 
knees.  

On July 23, 2001, however, a magnetic resonance imaging (MRI) 
of the left knee showed patella cartilage thinning.  VA 
outpatient clinic records in November 2001 refer to these 
changes as mild degenerative changes.  The veteran also 
reported complaints of pain on range of motion.  

A range of motion study in July 2001 showed full extension 
and flexion to 125 degrees.  More recently, a VA examination 
in October 2005 revealed stable cruciate and collateral 
ligaments; extension to 0 degrees; active flexion to 100 
degrees; and passive flexion to 120 degrees, with complaints 
of pain at terminal end of motion.  

While this range of motion is not a compensable loss, 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (requiring 
flexion limited to 45 degrees for a 10 percent rating and 
extension limited to 10 degrees for a 10 percent rating), in 
view of the evidence of arthritic changes documented on MRI 
and the complaints of pain, a separate 10 percent evaluation 
is in order for left knee arthritis, effective July 23, 2001.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's Board testimony or statements to the 
RO and to VA examiners.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because lay persons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements addressing the severity of his PTSD and 
left knee disability are not probative evidence as to the 
issues on appeal.  


ORDER

For the period since May 6, 1999, a 70 percent disability 
rating for PTSD is warranted, subject to the laws and 
regulations governing the award of monetary benefits.

For the period since May 6, 1999, entitlement to an increased 
rating for a left knee disability is denied.  

A separate 10 percent disability rating for left knee 
degenerative changes from July 23, 2001 is granted, subject 
to the laws and regulations governing the award of monetary 
benefits. 



REMAND

On remand, in September 2003, the RO was requested to obtain 
from the VA Medical Center (VAMC) in Phoenix, Arizona, the 
veteran's examination reports, hospital summaries, and 
outpatient treatment records, generated since 1988, which 
reflect complaints, diagnoses, or treatment of his knee 
disorders.  A VA notation in the record dated in December 
2005, however, records the fact that the Phoenix, Arizona, 
VAMC reports finding no records between "July 2003 and 
September 2005."  In light of the June 2002 travel board 
hearing testimony addressing the veteran's receipt of medical 
care for his right knee disability from the Phoenix, Arizona, 
VAMC in 1989, a remand is necessary to attempt to obtain and 
associate any such treatment records.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the Court in Dingess.  The 
corrective notice should, among other 
things, invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his 
claim.

2.  The RO must contact the veteran to 
secure any required information and 
related individual authorization, in 
order to procure all medical records 
generated at any time since 1988 by the 
Phoenix, Arizona, VAMC, including 
examination reports, hospital summaries, 
and outpatient treatment records.  If any 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file.  
The veteran is to be notified in writing.  
Because these are Federal records, if 
they cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folders.

3.  The RO should thereafter readjudicate 
the issue on appeal of entitlement to 
service connection for a right knee 
disability.  If service connection 
remains denied, the RO must issue an 
SSOC, which should address all evidence 
received in the claims files since the 
March 2006 SSOC, and provide the 
appellant and his representative an 
opportunity to respond.  The RO is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


